ACCEPTED
                                                                               04-14-00827-CV
                                                                    FOURTH COURT OF APPEALS
                                                                         SAN ANTONIO, TEXAS
                                                                           2/4/2015 5:12:28 PM
                                                                                 KEITH HOTTLE
                                                                                        CLERK

                       No. 04-14-00827-CV

                                                               FILED IN
                                                        4th COURT OF APPEALS
                    IN THE COURT OF APPEALS              SAN ANTONIO, TEXAS
               FOR THE FOURTH DISTRICT OF TEXAS,        02/4/2015 5:12:28 PM
                     AT SAN ANTONIO, TEXAS                KEITH E. HOTTLE
                                                                Clerk


           PT INTERMEDIATE HOLDING, INC. AND
            PERSONAL TOUCH HOLDING CORP.,
                             Appellants,

                                 v.

                    LMS CONSULTING LLC,
                                Appellee.


  On Appeal from the 45th Judicial District Court, Bexar County
Honorable Peter Sakai of the 225th Judicial District Court, Presiding


  APPELLEE’S NOTICE OF APPEARANCE OF COUNSEL


                               TAYLOR DUNHAM AND RODRIGUEZ LLP
                               David E. Dunham
                               State Bar No. 06227700
                               ddunham@taylordunham.com
                               Isabelle M. Antongiorgi
                               State Bar No. 24059386
                               ima@taylordunham.com
                               Jennifer Tatum Lee
                               State Bar No. 24046950
                               jtatum@taylordunham.com
                               301 Congress Avenue , Suite 1050
                               Austin, Texas 78701
                               Telephone 512.473.2257
                               Facsimile 512.478.4409
                               Counsel for Appellee LMS Consulting LLC
TO THE HONORABLE COURT OF APPEALS:

       Appellee LMS Consulting LLC files this Notice of Appearance of Counsel

in the above styled and numbered cause.

       David E. Dunham, Isabelle M. Antongiorgi and Jennifer Tatum Lee hereby

enter their appearance as counsel of record on behalf of LMS Consulting LLC and

request that copies of all notices and filings also be provided to them.       Mr.

Dunham, Ms. Antongiorgi and Ms. Lee’s contact information is:

              David E. Dunham
              State Bar No. 06227700
              ddunham@taylordunham.com
              Isabelle M. Antongiorgi
              State Bar No. 24059386
              ima@taylordunham.com
              Jennifer Tatum Lee
              State Bar No. 24046950
              jtatum@taylordunham.com
              Taylor Dunham and Rodriguez LLP
              301 Congress Avenue, Suite 1050
              Austin, Texas 78701
              Telephone 512.473.2257
              Facsimile 512.478.4409


                                             Respectfully submitted,

                                             TAYLOR DUNHAM AND RODRIGUEZ LLP

                                             By: /s/ Isabelle M. Antongiorgi
                                                 David E. Dunham
                                                 State Bar No. 06227700
                                                 ddunham@taylordunham.com
                                                 Isabelle M. Antongiorgi
                                                 State Bar No. 24059386

Appellee’s Notice of Appearance of Counsel                                       2
                                                ima@taylordunham.com
                                                Jennifer Tatum Lee
                                                State Bar No. 24046950
                                                jtatum@taylordunham.com
                                                301 Congress Avenue, Suite 1050
                                                Austin, Texas 78701
                                                Telephone 512.473.2257
                                                Facsimile 512.478.4409
                                             Counsel for Appellee LMS Consulting LLC

 
 
                           CERTIFICATE OF SERVICE
      On February 4, 2015, I, the undersigned, hereby certify that a copy of
Appellee’s Notice of Appearance of Counsel has been served on the following by
e-service, in compliance with Texas Rules of Appellate Procedure:

Monte James
mjames@jw.com
Kimberly Gdula
kgdula@jw.com
Josh Romero
jromero@jw.com
Jackson Walker LLP
100 Congress Avenue
Suite 1100
Austin, Texas 78701
Counsel for Appellants

                                                  /s/ Isabelle M. Antongiorgi
                                                  Isabelle M. Antongiorgi




Appellee’s Notice of Appearance of Counsel                                         3